DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is in response to the amendment filed on 04/09/2021. Claims 9 and 14 have been cancelled, and new claim 21 has been added.

Claims 1-8, 10-13 and 15-21 are presented for examination. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

     Claims 1-3, 5, 8, 10, 13, 15 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over McDonald (US 2008/0201433), in view of Charignon (US 2018/0152403).
	
As to claims 1 and 21, McDonald discloses the invention as claimed, including a method of electronic communication, the method comprising: 
a processor receiving, via an electronic communication network, one or more discoverability criteria of an electronic message that has been sent by a message sender and is potentially discoverable by a sender-specified message recipient (154-166, Fig. 3; 204-216, Fig. 4; ¶0033, “an email sender may be seeking a dentist within a certain town and may add a "Dentists" filter to an email message, specifying the zipcode of the town”; ¶0040, “The email server 40 determines (step 158) that the email message has at least one delivery filter embedded therein”; ¶0042, “At step 204, the Web server receives a filter message from the client computing system 12 over the network 18. The Web server determines (step 208) that the filter message includes filter criterion”; ¶0044) and wherein the one or more discoverability criteria include a geo-location criterion (i.e., Geographical filter) specifying a geo-location for a mobile electronic communication device of the message recipient at which the electronic message is to be discoverable (¶0033, “The email server 40 can identify target recipients as those email users who belong to a "Dentists" domain and who have the same zipcode as the zipcode specified with the "Dentists" filter. The email server 40 then sends the email message to the identified dentists”; ¶0040, “email server that identifies target recipients for an email based on delivery filter criterion and forwards the email to such recipients”; ¶0043, “the email server 40 determines that a "Geographical" filter is attached to the email message and that the supplemental information includes a zipcode”; ¶0044, “consider a 
the processor determining whether the one or more discoverability criteria of the electronic message are satisfied (124-128, Fig. 2; 162-170, Fig. 3; 212-216, Fig. 4; ¶0033; ¶0036, “the user applies one or more delivery filters to the email message to determine to whom the email message may be delivered”; ¶0039, “the email application receives (step 124), from a Web server hosting the Web service, a list of those email addresses that satisfy the filter criterion”; ¶0040, “dynamically identifies (step 162) one or more email addresses of users that satisfy the criteria set forth by the delivery filters and supplemental information”; ¶0046, “The email server then searches for target recipients that satisfy the Skiers filter and the Geographical filter with a 50-mile limitation”; ¶0050, “email addresses of members who are in the High School Teachers domain and satisfy the 20-mile requirement”); and
the processor making content of the electronic message sent by the message sender discoverable to the message recipient based on determining that the one or more discoverability criteria of the electronic message are satisfied (128, Fig. 2; 170, Fig. 3; 220, Fig. 4; ¶0039, “a list of those email addresses that satisfy the filter criterion. The email sender can then enter (step 128) one of more of the acquired email addresses into the header of the email message and send the email message”; ¶0040, “the email server 40 forwards a copy of the email message to each identified email address”; ¶0041, “Before forwarding a copy of the email message to each identified target recipient, the email server 40 may insert the email address of that recipient into the "To:" field of the email header, and the email addresses of the other recipients into the "cc:" field”; ¶0042, 

McDonald does not specifically disclose receiving a sequence of differing time-varying geo-locations of the mobile electronic communication device of the message recipient; and withholding discoverability by the message recipient of the content of the potentially discoverable electronic message based on determining the one or more discoverability criteria have not yet been satisfied.
However, Charignon discloses receiving a sequence of differing time-varying geo-locations of the mobile electronic communication device of the message recipient (Figs. 3A-D; ¶0022, “monitors user input on the recipient client device, time zone data, geolocation information, and other data received from the recipient client device”; ¶0038, “a behavior characteristic can include client device generated data (e.g., GPS location data, local time zone data, speed/acceleration data, calendar data, etc.)”; ¶0070, “receives activity data from the recipient's client device of: Time A at GPS Position A, Time B at GPS Position A, and Time C at GPS Position A...”; ¶0072, “a path can include the behavior characteristics of movement, location, and time”; ¶0077) and withholding discoverability by the message recipient of the content of the potentially discoverable electronic message based on determining the one or more discoverability criteria have not yet been satisfied (¶0005, “enables the sender to informatively decide whether to immediately send an electronic communication message (or simply "message") to the recipient, wait before sending the message, or not send the message at all”; ¶0038, “context-aware communication system 104 uses to determine an 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of McDonald to include receiving a sequence of differing time-varying geo-locations of the mobile electronic communication device of the message recipient; and withholding discoverability by the message recipient of the content of the potentially discoverable electronic message based on determining the one or more discoverability criteria have not yet been satisfied, as taught by Charignon because it would enable the sender to informatively decide whether to immediately send an electronic communication message (or simply "message") to the recipient, wait before sending the message, or not send the message at all (Charignon; ¶0005).

As to claim 2, it is rejected for the same reasons set forth in claim 1 above. In addition, McDonald discloses a data processing system (Fig. 1), comprising: 
a memory (¶0016, “system memory”); and
a processor coupled to the memory (¶0016, “processor 22 in communication with system memory 24”).

As to claim 3, it is rejected for the same reasons set forth in claim 1 above. In 
a storage device (¶0052, “computer-readable medium in which the computer-executable instructions may be embodied include, but are not limited to, a floppy disk, a hard-disk drive, a CD-ROM…”); and
program code stored within the storage device that, when executed by a processor (¶0007; ¶0051-¶0052).

As to claim 5, McDonald discloses the method of Claim 1, wherein the geo-location criterion includes a geo-location of an electronic communication device associated with a message sender that sent the electronic message (Fig. 1; ¶0030, “compute a geographical distance between potential target recipients and a reference location (e.g., the GPS coordinates of associated with the email sender)”; ¶0030; ¶0033; ¶0037; ¶0044, “target recipients based on their proximity to the email sender (i.e., select the ten who are geographically the closest to the sender)”)..

As to claim 8, McDonald discloses the method of Claim 1, wherein making the message discoverable includes allowing presentation, utilizing the mobile electronic communication device associated with the message recipient, of a video message recorded by a message sender (It is noted that a user can record a message that comprises video and audio and transmit the message to a recipient user as an email attachment, which is well known in the art).

As to claim 10, it is rejected for the same reasons set forth in claim 5 above.

As to claim 13, it is rejected for the same reasons set forth in claim 8 above.

As to claim 15, it is rejected for the same reasons set forth in claim 10 above.

As to claim 18, it is rejected for the same reasons set forth in claim 8 above.

As to claim 19, it is rejected for the same reasons set forth in claim 1 above. In addition, McDonald discloses a method of electronic communication, comprising:
based on at least a first user input of a message sender, a processor preparing an electronic message (¶0007, “The computer readable program code in said computer program product comprises computer-readable program code for causing the computer to generate an email message”; ¶0013, “an email sender composes an email message”);
based on a second user input of the message sender, the processor associating with the electronic message one or more discoverability criteria, wherein the one or more discoverability criteria include a geo-location criterion specifying a geo-location of an electronic communication (¶0013, “selects one or more delivery filters that become part of the email message. Each delivery filter operates as criterion that determines who the target recipients of the email message will be”; ¶0033, “an email sender may be seeking a dentist within a certain town and may add a "Dentists" filter to an email message, specifying the zipcode of the town”; ¶0046, “target recipients that satisfy the Skiers filter and the Geographical filter with a 50-mile limitation”);
device of a message recipient of the electronic message at which the electronic message will become discoverable to the message recipient (¶0001, “dynamically identifies recipients of email messages based on criteria established”; ¶0013, “Each delivery filter operates as criterion that determines who the target recipients of the email message will be”; ¶0036, “each recipient will satisfy each selected delivery filter”; ¶0039, “a list of those email addresses that satisfy the filter criterion. The email sender can then enter (step 128) one of more of the acquired email addresses into the header of the email message and send the email message”; ¶0042, “The reply message includes the email addresses of each target recipient found to satisfy the filter criterion”; ¶0046, “target recipients that satisfy the Skiers filter and the Geographical filter with a 50-mile limitation”); and
the processor transmitting the electronic message to an application service provider platform and transmitting the one or more discoverability criteria associated with the electronic message to the mobile electronic communication device of the message recipient (¶0039, “a list of those email addresses that satisfy the filter criterion. The email sender can then enter (step 128) one of more of the acquired email addresses into the header of the email message and send the email message”; Claim 1, “one or more email addresses of potential recipients who satisfy at least one sender-specified delivery filter associated with the email message”).

As to claim 20, McDonald discloses the method of Claim 19, wherein preparing the electronic message includes recording a video message (It is noted that a user can record a message that comprises video and audio and transmit the message to a recipient .

Claims 6-7, 11-12 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over McDonald (US 2008/0201433), Charignon (US 2018/0152403), further in view of Mikhailov et al. (US 2018/0063044).

As to 6-7, 11-12 and 16-17, although McDonald discloses the one or more discoverability criteria, McDonald does not specifically disclose wherein the one or more discoverability criteria include a temporal criterion; and wherein the temporal criterion includes a linger time of an electronic communication device associated with the message recipient within a geographic area.
However, Mikhailov discloses wherein the one or more discoverability criteria include a temporal criterion; and wherein the temporal criterion includes a linger time of the mobile electronic communication device associated with the message recipient within a geographic area (420-430, Fig. 4; ¶0004, “identifying an intended recipient of an electronic message input by the user; identifying a location associated with the user and a time associated with the electronic message input by the user”; ¶0015; ¶0047, “the user device detects a calendar event scheduled on the user's calendar that is currently occurring and use the location described in the calendar event as the user's current location”; ¶0049, “the user device may identify that the user's current location is between the user's home and office, that it is after work hour of the day”; ¶0050; ¶0052). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of McDonald to include wherein the one 
provide enhanced communication functionality and extended email messaging features by determining the input suggestion for the user based on an input profile of the intended recipient, the location, and the time (Mikhailov; ¶0006).

Conclusion
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNGWON CHANG whose telephone number is (571)272-3960.  The examiner can normally be reached on 8-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on (571)272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUNGWON CHANG/
May 25, 2021